In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Richmond County (Minardo, J.), entered April 20, 2000, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs..
We agree with the Supreme Court that the medical evidence submitted by the plaintiff raised a triable issue of fact (see, CPLR 3212 [b]) as to whether he sustained a serious injury within the meaning of Insurance Law § 5102 (d). Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.